                     IN THE UNITED STATES DISTRICT COURT
                  FOR THE WESTERN DISTRICT OF PENNSYLVANIA

NICODEMO DiPIETRO,
          Plaintiff,
             V.                          Case No. 3:17-cv-76-KRG-KAP
JOHN WETZEL, SECRETARY,
PENNSYLVANIA DEPARTMENT OF
CORRECTIONS et al.,
          Defendants

                             Memorandum Order

             This matter was referred to Magistrate Judge Keith A.

Pesto for pretrial proceedings in accordance with the Magistrates

Act, 28 U.S.C.§ 636, and Local Civil Rule 72.

             The Magistrate Judge filed a Report and Recommendation

on August 21, 2019, ECF no. 49, recommending that the motion for

summary judgment filed by Houtzdale Medical Center, ECF no. 41, be

granted, that defendants "Four Unidentified Officers" be dismissed,

and that judgment be entered in favor of defendants and against

plaintiff.

             The parties were notified that pursuant to 28 U.S.C. §

636(b) (1) they had fourteen days to file written objections to the

Report and Recommendation.       Plaintiff filed objections at ECF no.

51, that I have reviewed de nova.

             After de nova review of the record in this matter, the

Report and Recommendation, the objections thereto, and the Motion

at ECF no.    50 that has been denied by the Magistrate Judge,     the

following order is entered:
         AND NOW, this                     September, 2019, it is

         ORDERED that the motion for summary judgment, ECF no. 41,

is granted. It is further ordered that the complaint is dismissed

as to the defendants described as     II
                                           Four Unidentified Officers.   11




The Report and Recommendation is adopted as the opinion of the

Court. The Clerk shall mark this matter closed.



                                    BY THE COURT:




                                      ~~tlL
                                    KIM R. GIBSON,
                                    UNITED STATES DISTRICT JUDGE


Notice to counsel of record by ECF and by U.S. Mail to:

          Nicodemo DiPietro ET-3095
          S.C.I. Frackville
          1111 Altamont Blvd.
          Frackville, PA 17931




                                2
